Order and judgment (one paper), Supreme Court, New York County (Louise G-runer Gans, J.), entered June 19, 2001, which denied and dismissed the petition to permanently stay arbitration and which granted respondent’s cross motion to compel arbitration, unanimously affirmed, with costs.
The IAS court properly declined to hold an evidentiary hearing concerning the validity of the arbitration agreement, since petitioner failed to raise a genuine issue on the matter (see, Doctor’s Assoc. v Jabush, 89 F3d 109, 114). The issues of waiver, res judicata and the applicable statutory time limitations were properly referred to the arbitrators, in light of the parties’ broad arbitration clause and simple New York choice of law provision. In any event, were we to reach the merits, they would not require a stay of arbitration. Concur — Williams, J.P., Mazzarelli, Andrias, Lerner and Marlow, JJ.